Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 1 of 23 PageID 75




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
   CHARLES ANDERSON, et. al.

                   Plaintiffs,

   vs.                                                    CASE NO: 8:19-cv-01225-MSS-AEP

   MOSAIC FERTILIZER, LLC, a foreign
   corporation doing business in the State
   of Florida,

                   Defendant.                   /

                     DEFENDANT MOSAIC FERTILIZER, LLC’S
                 MOTION TO DISMISS COMPLAINT WITH PREJUDICE
                  AS BARRED BY THE STATUTES OF LIMITATION

          Defendant Mosaic Fertilizer, LLC (“Mosaic”), pursuant to sections 95.011 and 95.11,

  Florida Statutes (2004), and Federal Rule of Civil Procedure 12(b)(6), moves for dismissal of

  Plaintiffs’ Complaint & Demand for Jury Trial (“Complaint”) with prejudice. On the face of

  the Complaint, all causes of action pleaded by Plaintiffs are barred by Florida’s applicable

  statutes of limitation.

                                        INTRODUCTION

          This case represents the final chapter of a failed class action brought in state court

  nearly 15 years ago. Plaintiffs, former members of the putative class, seek to pursue their

  individual claims after Florida’s Second District Court of Appeal definitively rejected class

  certification, and after Plaintiffs’ attempts to intervene in the original action likewise failed.

  This Motion raises two discrete questions: (1) Have Plaintiffs’ claims been timely brought

  under Florida’s applicable statutes of limitation; and, (2) if not, have these claims been tolled

  under Florida law? The answer to both questions is “no,” requiring dismissal with prejudice.
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 2 of 23 PageID 76




         After almost 15 years, the applicable statutes of limitation have long expired. And

  importantly, the Florida legislature has chosen to preclude any tolling of a limitations period

  that is not specifically permitted by statute. § 95.051(2), Fla. Stat. (2004) (“No disability or

  other reason shall toll the running of any statute of limitations except those specified in

  this section, s. 95.091, the Florida Probate Code, or the Florida Guardianship Law.” (emphasis

  added)). The Florida Supreme Court has repeatedly held that section 95.051(2) specifically

  precludes any tolling principle not listed in the statute. Thus, given that none of the tolling

  principles in section 95.051 apply to Plaintiffs, their claims are time-barred.

         In an effort to escape the unescapable, Plaintiffs will likely argue—as their former class

  representatives did—that Florida law recognizes the tolling rule created in American Pipe &

  Construction Co. v. Utah, 414 U.S. 538 (1974), even though that rule is not among the

  exclusive list of tolling exceptions in section 95.051. This argument contradicts the majority

  of federal courts that have confronted this question, including the Second and District of

  Columbia Circuits. Indeed, it contradicts American Pipe itself, in which the Supreme Court of

  the United States cautioned that tolling principles cannot be inconsistent with the legislative

  scheme.    And yet, despite section 95.051’s clarity, a minority of federal courts have

  misunderstood Florida law to recognize American Pipe tolling. This case presents the Court

  with an opportunity to help correct the minority’s misunderstanding, side with the majority of

  federal courts, and give meaning to the plain language of section 95.051(2) by holding that it

  precludes American Pipe tolling under Florida law.

                      BACKGROUND AND PROCEDURAL HISTORY

         As Plaintiffs acknowledge in the Complaint, this case is a progeny of the failed state-




                                                  2
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 3 of 23 PageID 77




  court class action in Curd v. Mosaic Fertilizer, LLC, Case No. 04-CA-0086543 (Fla. 13th Cir.

  Ct.) (the “Curd Action”),1 where seven fishermen and crabbers alleged that process water

  released from Mosaic’s Riverview facility into Tampa Bay in September 2004—nearly 15

  years ago—damaged them, other commercial fishermen, public and private businesses, and

  public recreation. (Dkt. 1-3 ¶¶3, 9-15). The Florida Supreme Court later limited the claims in

  the Curd Action solely to damages to commercial fishermen but emphasized that the fishermen

  still had to “prove all of the elements of their causes of action, including damages.” Curd v.

  Mosaic Fertilizer, LLC, 39 So. 3d 1216, 1227–28 (Fla. 2010).

         Plaintiffs are 118 former members of the putative class in the Curd Action. (Dkt. 1-3

  ¶3). Although the trial court in the Curd Action initially certified Plaintiffs’ class, the Florida

  Second District Court of Appeal reversed because the putative class representatives failed to

  demonstrate any reasonable methodology for proving class-wide impact resulting from the

  process water release. See Mosaic Fertilizer, LLC v. Curd, 259 So. 3d 239, 245 (Fla. 2d DCA

  2018). Among the key findings by the Second District was that—after well over a decade of

  litigation—the putative class representatives offered only the lay testimony of two fishermen

  in support of class certification. Id. at 242. In sharp contrast, Mosaic presented unrebutted

  testimony from seven expert witnesses that: (1) the spill’s effects “only caused localized,

  ephemeral, and statistically insignificant changes in sea-life communities”; (2) “[a]fter

  Hurricane Frances, Tampa Bay became so inundated with pollutants and debris from storm



  1
    While courts are normally constrained to the four corners of a complaint in ruling on a motion
  to dismiss, the Curd Action is referenced in the Complaint itself. Alternatively, this court may
  take judicial notice of matters from state court actions. See Lozman v. City of Riviera Beach,
  Fla., 713 F.3d 1066, 1076 n.9 (11th Cir. 2013); see also Fed. R. Evid. 201(b).



                                                  3
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 4 of 23 PageID 78




  water runoff that there was no reliable method of distinguishing Mosaic’s pollutants”;

  (3) “there were no long-term or population-level effects on any species of marine organism

  and . . . the only effects on marine life were isolated to the immediate area of the spill”; and

  (4) “the various fishing areas covered by the putative class [were] so diverse . . . that it would

  be impossible to correlate or make predictions about those fishing areas.” Id. at 242–43.2

         Plaintiffs also attempted to intervene as parties in the Curd Action twice—once before

  class certification and once after the Second District had reversed certification. Both attempts

  were unsuccessful because Plaintiffs failed to satisfy the requirements of Florida Rule of Civil

  Procedure 1.230, which governs intervention. See Order Denying Mtn. for Leave to Intervene,

  Case No. 04-CA-0086543 (Fla. 13th Cir. Ct. Apr. 12, 2019) (Stephens, J.); Order Denying

  Mtn. for Leave to Intervene, Case No. 04-CA-0086543 (Fla. 13th Cir. Ct. Nov. 22, 2013)

  (Huey, J.); see also Anderson v. Mosaic Fertilizer, LLC, 160 So. 3d 419 (Fla. 2d DCA 2015)

  (table decision) (affirming the first denial of intervention without opinion).

         In its opposition papers to both motions for leave to intervene, Mosaic argued, among

  other things, that Plaintiffs’ intervention would be futile because all their claims were barred

  by the applicable statutes of limitation. Neither the order denying Plaintiffs’ first motion for

  leave to intervene in the Curd Action nor the Second District’s per curiam affirmance of that order

  addressed Mosaic’s statute-of-limitations argument. However, in the order denying Plaintiffs’


  2
    The Second District also noted that the experts’ conclusions were supported by “a bevy of
  environmental impact reports authored by various government agencies.” Id. at 242. This
  included a Preassessment Data Report (“PADR”) and a Damage Assessment and Restoration
  Plan (“DARP”) jointly authored by the National Oceanic and Atmospheric Administration,
  U.S. Fish and Wildlife Service, Florida Department of Environmental Protection,
  Environmental Protection Commission of Hillsborough County, and Florida Fish and Wildlife
  Conservation Commission.



                                                  4
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 5 of 23 PageID 79




  second motion for leave to intervene in the Curd Action, the state trial court reasoned that: (1) 107

  of the 118 proposed intervenors (i.e., Plaintiffs in this case) were barred from intervention by the

  law-of-the-case doctrine because they were parties to the first motion for leave to intervene; and

  (2) the remaining 11 proposed intervenors, who were not barred by the law-of-the-case doctrine,

  should also be denied leave to intervene because, among other things, they would face the same

  statute-of limitations defense as the other 107 proposed intervenors. See Order Denying Mtn. for

  Leave to Intervene, Case No. 04-CA-0086543 (Fla. 13th Cir. Ct. Apr. 12, 2019) (Stephens, J.).

          With their other options appropriately foreclosed, the 118 Plaintiffs filed their

  Complaint in this action, which is virtually identical to the operative complaint in the Curd

  Action. However, as the trial court in the Curd Action accurately observed, Plaintiffs must

  now finally face Mosaic’s statute-of-limitations argument.

                                    STANDARD OF REVIEW

          “On a motion to dismiss, the facts stated in [the] complaint and all reasonable

  inferences therefrom are taken as true.” Stephens v. Dep’t of Health & Human Servs., 901

  F.2d 1571, 1573 (11th Cir. 1990) (citing Delong Equip. Co. v. Washington Mills Abrasive Co.,

  840 F.2d 843, 845 (11th Cir. 1988)). “Except in matters governed by the federal Constitution

  or by acts of Congress, federal courts in diversity cases must apply the law of the forum state,

  including its statute of limitations.” Reisman v. Gen. Motors Corp., 845 F.2d 289, 291 (11th

  Cir. 1988). While a statute of limitations is typically an affirmative defense, it may also serve

  as the basis for dismissal under Rule 12(b)(6) “if it is ‘apparent from the face of the complaint’

  that the claim is time-barred.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

  Cir. 2004) (quoting Omar ex rel. Cannon v. Lindsey, 334 F.3d 1246, 1251 (11th Cir. 2003)).




                                                   5
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 6 of 23 PageID 80




                                   MEMORANDUM OF LAW

  I.     It is apparent from the face of the Complaint that the statutes of limitation
         governing Plaintiffs’ claims have all lapsed.

         Civil actions in Florida are barred “unless begun within the time prescribed” in Chapter

  95 of the Florida Statutes, which contains Florida’s statutes of limitation. § 95.011, Fla. Stat.

  (2004). Apart from some irrelevant exceptions, “the time within which an action shall be

  begun under any statute of limitations runs from the time the cause of action accrues.”

  § 95.031, Fla. Stat. (2004). “A cause of action accrues when the last element constituting the

  cause of action occurs.” § 95.031(1). “Damages are often the last element of a cause of action

  to accrue.” Kipnis v. Bayerische Hypo-Und Vereinsbank, AG, 202 So. 3d 859, 862 (Fla. 2016).

         Plaintiffs assert three causes of action against Mosaic: (1) statutory strict liability under

  section 376.313(3), Florida Statutes (2004); (2) common law strict liability; and (3) common

  law negligence. The last element for each of these causes of action is damages. See Clay Elec.

  Co-op., Inc. v. Johnson, 873 So. 2d 1182, 1185 (Fla. 2003) (identifying the last element of a

  common law negligence claim as damages); West v. Caterpillar Tractor Co., 336 So. 2d 80,

  87 (Fla. 1976) (identifying the last element for common law strict liability as damages); see

  also Aramark Unif. & Career Apparel, Inc. v. Easton, 894 So. 2d 20, 24 (Fla. 2004) (explaining

  that the main difference in the elements of a traditional strict liability claim and a claim under

  section 376.313 is that, in the latter, the plaintiff need not prove causation—thus, the last

  element is also damages).

         As is evident from the face of the Complaint, the process water release was in

  September 2004. (Dkt. 1-3 ¶3). The last element for each of Plaintiffs’ claims—damages, if

  there were any—would have been satisfied in September 2004 when the release occurred.




                                                  6
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 7 of 23 PageID 81




  Consequently, these causes of action accrued in September 2004, and that is when their statutes

  of limitation began to run. Plaintiffs maintain that they continue to suffer damages from the

  effects of the release. (Id. ¶15). However, even if that were true—and it is not—it would be

  irrelevant to the accrual of Plaintiffs’ claims. See Suarez v. City of Tampa, 987 So. 2d 681,

  686 (Fla. 2d DCA 2008) (“A continuing tort is ‘established by continual tortious acts, not by

  continual harmful effects from an original, completed act.’” (quoting Horvath v. Delida, 540

  N.W.2d 760, 763 (Mich. 1995))).

         The statutes of limitation for negligence, strict liability, and statutory claims are all four

  years. See §§ 95.11(3)(a) (“[a]n action founded on negligence”); 95.11(3)(f) (“[a]n action

  founded on statutory liability”); 95.11(3)(p) (“[a]ny action not specifically provided for in

  these statutes”). Thus, the latest Plaintiffs could have brought timely claims against Mosaic

  was September 2008. It is now mid-2019—nearly 11 years after the expiration of all

  applicable statutes of limitation.        Consequently, the facts alleged in the Complaint

  conclusively establish that all three of its Counts are time-barred and must therefore be

  dismissed—unless Plaintiffs can establish that one of the tolling exceptions enumerated in

  section 95.051 applies, which they cannot.

  II.    Under Florida law, the pendency of class certification in the Curd Action did not
         toll the accrual of the statutes of limitation.

         When Mosaic pointed out the futility of Plaintiffs’ attempts to intervene in the Curd

  Action because the statutes of limitation had run, Plaintiffs responded that these statutes were

  tolled under the U.S. Supreme Court’s holding in American Pipe. Thus, Mosaic anticipates

  that Plaintiffs will raise the same argument in response to this Motion. These arguments,

  however, must fail under the well-understood limits of the American Pipe decision and the




                                                   7
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 8 of 23 PageID 82




  plain language of Chapter 95—as construed by the Florida Supreme Court in at least three

  decisions.

          A.      Federal class action tolling rules do not apply to state law claims.

          In American Pipe, the Supreme Court held that “the commencement of [an] original

  class suit tolls the running of the statute for all purported members of the class who make

  timely motions to intervene after the court has found the suit inappropriate for class action

  status.” Id. at 553–54.3 As relevant to this case, the Supreme Court reached its holding after

  concluding that class action tolling was consonant with the legislative scheme.” Id. at 557–

  58 (emphasis added). Thus, “the mere fact that a federal statute providing for substantive

  liability also sets a time limitation upon the institution of suit does not restrict the power of the

  federal courts to hold that the statute of limitations is tolled under certain circumstances not

  inconsistent with the legislative purpose.” Id. at 559 (emphasis added).

          Since then, the Supreme Court has also recognized that “[i]n American Pipe, federal

  law defined the basic limitations period, federal procedural policies supported the tolling of

  the statute during the pendency of the class action, and a particular federal statute provided

  the basis for deciding that the tolling had the effect of suspending the limitations period.”

  Chardon v. Fumero Soto, 462 U.S. 650, 660–61 (1983) (emphasis added). Conversely, if a

  question of state law is presented, then state law on limitations and tolling must apply. See,

  e.g., Walker v. Armco Steel Corp., 446 U.S. 740, 750–51 (1980) (reaffirming the Court’s


  3
    Later, in Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 351–52 (1983), the Supreme Court
  extended the rule created by American Pipe to parties who brought their own actions rather
  than attempted to intervene after the court found class treatment to be inappropriate. Thus,
  under federal law, “[o]nce the statute of limitations has been tolled, it remains tolled for all
  members of the putative class until class certification is denied.” Id. at 354.



                                                   8
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 9 of 23 PageID 83




  holding in Ragan v. Merchants Transfer & Warehouse Co., 337 U.S. 530 (1949), that federal

  courts sitting in diversity apply state rules with respect to the tolling of state statutes of

  limitations); Guar. Tr. Co. of N.Y. v. York, 326 U.S. 99, 105 (1945) (“The fact that under

  [state] law a statute of limitations might be lengthened or shortened . . . [is a matter] of local

  law properly to be respected by federal courts . . . .”); Matana v. Merkin, 957 F. Supp. 2d 473,

  488 (S.D.N.Y. 2013) (“Where the timeliness of state law claims is at issue, a federal court

  ‘must look to the law of the relevant state to determine whether, and to what extent, the statute

  of limitations should be tolled by the filing of a putative class action in another jurisdiction.’”

  (quoting Casey v. Merck, 653 F.3d 95, 100 (2d Cir. 2011))); Vincent v. The Money Store, 915

  F. Supp. 2d 553, 561 (S.D.N.Y. 2013) (“[I]n evaluating the timeliness of the claims, all based

  on state law, the Court must look to the state statutes of limitations including the state tolling

  rules.”). Thus, in this diversity action, this Court must apply Florida’s tolling rules to the

  applicable Florida statutes of limitation.

         B.      Florida does not recognize American Pipe tolling, and applying it would
                 directly contradict Florida’s legislative scheme.

         Based on the boundaries of American Pipe, this Court must consider Florida’s law of

  limitations to determine if it contains any tolling principles that could save Plaintiffs’ time-

  barred claims. Fortunately, that question is directly answered by section 95.051, Florida

  Statutes (2004), which is titled: “When limitations tolled.”

         As it existed in 2004, when Plaintiffs’ causes of action accrued, section 95.051(1) set

  forth eight instances of when a statute of limitations can be tolled—none of which resemble




                                                  9
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 10 of 23 PageID 84




   American Pipe or are otherwise relevant.4 And crucially to the dispositive issue here, section

   95.051(2) unequivocally states, “No disability or other reason shall toll the running of any

   statute of limitations except those specified in this section, s. 95.091, the Florida Probate

   Code, or the Florida Guardianship Law.” § 95.051(2) (emphasis added).

             In construing the plain language of section 95.051(2), the Florida Supreme Court has

   concluded that the statute “delineates an exclusive list of conditions that can ‘toll’ the

   running of the statute of limitations.” Major League Baseball v. Morsani, 790 So. 2d 1071,

   1075 (Fla. 2001) (emphasis added).            Thus, section 95.051(2) “specifically precludes

   application of any tolling provision not specifically provided therein.” Hearndon v.

   Graham, 767 So. 2d 1179, 1185 (Fla. 2000) (emphasis added); see also Larson & Larson, P.A.

   v. TSE Indus., Inc., 22 So. 3d 36, 46 (Fla. 2009) (“[I]n the absence of a specific statutory

   authorization for doing so, we are precluded from tolling the statute of limitations based on the

   continuous representation doctrine.”).

             Given that section 95.051: (a) does not include American Pipe tolling, and (b) explicitly

   precludes the application of any tolling principles not enumerated in the statute, this Court need

   not look any further. Simply put, Plaintiffs’ individual claims were not tolled by the pendency

   of the Curd Action. Thus, they are all barred by the applicable statutes of limitation. The same

   analysis was recently employed by the Supreme Court of the United States in Nutraceutical

   Corp. v. Lambert, 139 S. Ct. 710, 714 (2019), where it declined to hold that the time limit for

   appealing an order granting or denying class certification under Federal Rule of Civil




   4
       The current version lists nine, but all remain inapplicable.



                                                    10
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 11 of 23 PageID 85




   Procedure 23(f) was subject to tolling. Writing for a unanimous court, Justice Sotomayor

   explained:

          Where the pertinent rule or rules invoked show a clear intent to preclude
          tolling, courts are without authority to make exceptions merely because a
          litigant appears to have been diligent, reasonably mistaken, or otherwise
          deserving. Courts may not disregard a properly raised procedural rule’s
          plain import any more than they may a statute’s.

   Id. (emphasis added) (citations omitted). Thus, this Court is likewise without authority to make

   exceptions where the “plain import” of section 95.051(2) clearly precludes any form of tolling

   not specifically enumerated in the statute.

          C.      The weight of federal authority recognizes that Florida law does not permit
                  American Pipe tolling.

          Given the language of section 95.051(2), a majority of federal courts—including this

   Court—have unsurprisingly held that section 95.051(2) precludes American Pipe tolling in

   Florida. See Senger Bros. Nursery v. E.I. Dupont de Nemours & Co., 184 F.R.D. 674, 682

   (M.D. Fla. 1999) (“American Pipe and Crown did not involve a claim brought in federal court

   on diversity of citizenship.”); see also Adams v. Deutsche Bank AG, 529 F. App’x 98, 100 (2d

   Cir. 2013) (“Florida does not allow tolling during the pendency of class action lawsuits no

   matter where they are filed.”); In re Vitamins Antitrust Litig., 183 F. App’x 1, 2 (D.C. Cir.

   2006) (“The Florida legislature has enumerated eight scenarios in which the applicable statute

   of limitations is tolled, and a pending class action is not one of them.”); Weatherly v. Pershing,

   LLC, 322 F. Supp. 3d 746, 751 (N.D. Tex. 2018) (“[T]he Florida legislature has clearly spoken

   on the issue and this Court is bound by its language.”); Williams v. Countrywide Fin. Corp.,

   No. 2:16-cv-04166-CAS(AGRx), 2017 WL 986517, at *9 (C.D. Cal. Mar. 13, 2017) (“Because

   the Florida Supreme Court appears to have foreclosed tolling doctrines not enumerated in




                                                  11
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 12 of 23 PageID 86




   Section 95.051, the Court finds that the filing of the Waldrup Action did not toll the limitations

   period of plaintiffs’ FDUTPA claim”); Dineen v. Pella Corp., No. 2:14-CV-03479-DCN, 2015

   WL 6688040, at *3 (D.S.C. Oct. 30, 2015) (“The commencement of a class action is not

   included among the tolling conditions listed in § 95.051. This omission strongly suggests that

   class action tolling is not recognized under Florida law . . . .”).

           These courts reached their conclusions by a very direct means: They applied the plain

   language of the statute. Indeed, the only two federal appellate courts to have addressed this

   issue emphasized that Florida “clearly prohibits tolling during the pendency of class action

   lawsuits” and any contrary interpretation of section 95.051(2) “would contravene the

   straightforward statutory language.” Adams, 529 F. App’x at 100; In re Vitamins Antitrust

   Litig., 183 F. App’x at 2; see also Becnel v. Deutsche Bank, AG, 507 F. App’x 71, 73 (2d Cir.

   2013) (same). No further analysis was necessary or, indeed, permissible. As the Supreme

   Court has “stated time and time again . . . courts must presume that a legislature says in a

   statute what it means and means in a statute what it says there. When the words of a statute

   are unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’”

   Barnhart v. Sigmon Coal Co., 534 U.S. 438, 462 (2002) (emphasis added) (quoting

   Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992)).

           At least one federal court has also stated that reading section 95.051(2) as excluding

   American Pipe tolling is consistent with American Pipe itself, which stressed that tolling

   principles must be consonant with the legislative scheme and not inconsistent with the

   legislative purpose. See Weatherly, 322 F. Supp. 3d at 751 (“[E]ven American Pipe recognized

   the need for courts to defer to legislative purpose. Here, the Florida legislature has clearly




                                                    12
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 13 of 23 PageID 87




   spoken on the issue and this Court is bound by its language. American Pipe tolling hence does

   not apply here.” (internal citation omitted)); see also American Pipe, 414 U.S. 557–59.

          Under Florida law, class action tolling would not be consonant with Chapter 95’s

   legislative scheme. Instead, class action tolling would be directly inconsistent with the Florida

   legislature’s purpose, as indicated by the clear and unequivocal language of section 95.051(2):

   “No disability or other reason shall toll the running of any statute of limitations except

   those specified in this section, s. 95.091, the Florida Probate Code, or the Florida

   Guardianship Law.” (Emphasis added.) Thus, because Florida’s legislative scheme would

   not be consistent with any tolling rule not specifically enumerated in section 95.051(2),

   American Pipe itself prevents courts from reading a class action tolling rule into Florida law.

          D.      While the Florida Supreme Court has twice tolled a statute of limitations
                  in the class action context, it did so as a pragmatic solution to unusual
                  circumstances without reference to American Pipe, and there are no
                  unusual circumstance in this case.

          Mosaic anticipates that Plaintiffs will cite two cases from the Florida Supreme Court

   for the proposition that Florida recognizes class action tolling: Engle v. Liggett Grp., Inc., 945

   So. 2d 1246 (Fla. 2006), and Lance v. Wade, 457 So. 2d 1008 (Fla. 1984). But neither of these

   cases establishes any rule regarding class action tolling. Instead, both are examples of the

   Florida Supreme Court creating narrow, case-specific exceptions for very unusual

   circumstances. Indeed, the majority of federal courts construing Florida law have either not

   found Engle and Lance to be persuasive or distinguished them from American Pipe tolling.

   See Dineen, 2015 WL 6688040, at *4 (“[T]he two cases on which the court relied in Sacred

   Heart . . . do not discuss class action tolling or § 95.051. The cases simply allowed putative

   class members to file their individual state law claims within a certain period following the




                                                  13
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 14 of 23 PageID 88




   dissolution of a class action.”); see also Wilchfort v. Knight, 307 F. Supp. 3d 64, 82 (E.D.N.Y.

   2018) (distinguishing Lance and Wade because they did not create a cross-jurisdictional rule,

   assuming they created any kind of tolling rule); Weatherly, 322 F. Supp. at 746 n.2 (same).

          In Engle, plaintiffs filed a class action against several large tobacco companies. 945

   So. 2d at 1256. The case was tried pursuant to an unusual three-phase trial plan. Id. In phase

   one, the jury would determine issues common to the class, including whether the tobacco

   companies were negligent, marketed defective cigarettes, and conspired to conceal the risks of

   smoking. Id. Then, in the phase two, the jury was to determine whether the conduct in phase

   one caused the class representatives’ damages. Id. at 1257. Finally, in phase three, new juries

   would decide the individual class members’ claims. Id. at 1258. After plaintiffs prevailed in

   the first two phases and received a class award of $145 billion, including punitive damages,

   the tobacco companies appealed. Id. at 1257. The Florida Third District Court of Appeal

   decertified the class and found the punitive damages to be excessive. Id. at 1254.

          The Florida Supreme Court agreed with the Third District that the class had to be

   decertified but, as a “pragmatic solution,” allowed the individual class members to bring

   actions against the tobacco companies within one year and to apply certain “common core

   findings” from phase one of the trial as res judicata. Id. at 1269–70. This “pragmatic solution”

   enabled members of the former class to bring individual claims without having to reestablish

   the tobacco companies’ wrongful conduct—spanning forty years—in each trial. In crafting

   this solution, the majority opinion in Engle stressed that the procedural posture of this case is

   “unique and unlikely to be repeated.” Id. at 1270 n.12.




                                                  14
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 15 of 23 PageID 89




          American Pipe is completely irrelevant to Engle. It is not cited anywhere in the Engle

   opinion, and the one-year time frame fashioned in Engle does not resemble any kind of

   coherent tolling principle. As the Florida Supreme Court acknowledged, it was simply a one-

   off “pragmatic solution” to an unusual case. Indeed, in reversing class certification in the Curd

   Action, the Second District rejected Engle as an “idiosyncratic” case on which the trial court

   should not have relied. Curd, 259 So. 3d at 244–45. It is inconceivable that Engle could be

   too idiosyncratic to support class certification in the Curd Action while remaining an

   appropriate model for tolling after certification was reversed—particularly when there is an

   unambiguous statute and three Florida Supreme Court cases on point that provide otherwise.

          Lance also involved unusual circumstances, with the court permitting the former class

   members to proceed individually on fraud claims “within a reasonable time after . . . remand”

   because they “apparently relied” on class treatment. 457 So. 2d. at 1011. Lance was a class

   action by mobile home owners who sued a seller of mobile home lots for allegedly making

   fraudulent contractual misrepresentations about the lots’ accessibility. Id. at 1009–10. Under

   Florida law, class actions based on fraud in individual contracts generally cannot be

   maintained. See Osceola Groves v. Wiley, 78 So. 2d 700, 703 (Fla. 1955). But the trial court

   nevertheless permitted the action to proceed through trial as a class action.

          There is no mention of American Pipe anywhere in Lance. Instead, like Engle, the

   Florida Supreme Court fashioned a pragmatic solution “[g]iven the circumstances,” apparently

   because there was continuing confusion among some Florida courts about whether class




                                                  15
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 16 of 23 PageID 90




   actions based on individual contractual fraud could proceed as a matter of law.5 Here, there is

   no such confusion. On the contrary, there is a crystal-clear statute that “specifically precludes

   application of any tolling provision not specifically provided therein.” Hearndon, 767 So. 2d

   at 1185.6 Moreover, as far as the Curd Action is concerned, Plaintiffs were not misled into

   believing they could file a class action barred by law. Rather, their former class representatives

   simply failed to carry their evidentiary burden of demonstrating a methodology for establishing

   class-wide impact despite having over a decade to do so. Curd, 259 So. 3d at 245.

          In short, Engle and Lance are “idiosyncratic” cases in which the Florida Supreme Court

   fashioned one-off “pragmatic solutions” in very unusual circumstances, which do not exist

   here. The denial of class certification is hardly unusual, and just because the Florida Supreme

   Court has chosen on two rare occasions to fashion pragmatic solutions does not mean that this

   Court can or should disregard the unmistakably clear language of section 95.051(2): “No

   disability or other reason shall toll the running of any statute of limitations except those

   specified in this section . . . .” Again, “courts must presume that a legislature says in a statute

   what it means and means in a statute what it says there. When the words of a statute are

   unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’” Barnhart


   5
     The trial court in Lance certified the class, and the Third District approved—apparently
   relying on Frankel v. City of Miami Beach, 340 So. 2d 463, 469 (Fla. 1976), where the court
   had previously receded from applying the Osceola Groves rule to non-fraud cases. Lance, 457
   So. 2d. at 1010. However, the Florida Supreme Court in Lance reversed the Third District’s
   decision, holding that Frankel did not undermine the holding of Osceola Groves. Id. at 1010–
   11. In so doing, the Lance court held that “[g]iven the circumstances,” the former class
   members “should be entitled to proceed individually” on their claims “within a reasonable time
   after . . . remand” because they “apparently relied” on class treatment. Id. at 1011.
   6
    It should not be lost on this Court that Morsani and Hearndon postdate Lance by 17 and 16
   years, respectively. Larson postdates Engle by 3 years.



                                                   16
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 17 of 23 PageID 91




   534 U.S. at 462. (emphasis added). Accordingly, this Court should simply apply the plain

   language of section 95.051(2) and hold that American Pipe tolling does not apply under Florida

   law.7

           E.     The minority of federal cases reaching a different conclusion misinterpret
                  Florida’s case law and are wrongly decided.

           Despite the clarity of section 95.051(2) a minority of federal decisions can be read to

   suggest that Florida law recognizes American Pipe tolling. To the extent these cases have

   determined (or assumed) that Florida law follows American Pipe, they were wrongly decided,

   and the majority of federal courts that instead have applied section 95.051(2) are correct.

           For instance, in Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs.,

   Inc., the Northern District of Florida reasoned—in an unpublished decision—that the Florida

   Supreme Court’s “de facto application of equitable tolling in both Engle and Lance,” suggested

   that “the doctrine of common law equitable tolling as outlined in American Pipe appears to

   have been effectively applied in Florida.” No. 3:07CV62/MCR, 2008 WL 2385506, at *3


   7
     Likewise, there are no intermediate Florida appellate courts that have adopted American Pipe
   tolling for state-law claims, although some occasionally mention American Pipe tolling by
   name. See, e.g., Hromyak v. Tyco Int’l, Ltd., 942 So. 2d 1022, 1023 (Fla. 4th DCA 2006)
   (applying American Pipe tolling to a federal statute of limitations”); Latman v. Costa Cruise
   Lines, N.V., 758 So. 2d 699, 704 (Fla. 3d DCA 2000) (citing American Pipe parenthetically in
   a discussion about whether a condition precedent on a cruise line ticket had to be satisfied by
   all class members who were passengers on the ship). Browning v. Angelfish Swim Sch., Inc.,
   1 So. 3d 355, 363 n.11 (Fla. 3d DCA 2009) (Shepherd, J., concurring in part, dissenting in
   part) (citing Hromyak for the proposition that “the statute of limitations typically is tolled for
   asserted class members who later file actions of their own,” but failing to acknowledge that
   Hromyak dealt with a federal statute of limitations). There are also some decisions which
   mention American Pipe in the context of the case-specific tolling in Engle. See Gaff v. R.J.
   Reynolds Tobacco Co., 129 So. 3d 1142, 1145 (Fla. 1st DCA 2013) (mentioning American
   Pipe, but only in the context of an Engle progeny case that was tolled); see also Soffer v. R.J.
   Reynolds Tobacco Co., 106 So. 3d 456, 463 (Fla. 1st DCA 2012) (Lewis, J., concurring in part,
   dissenting in part), decision quashed, 187 So. 3d 1219 (Fla. 2016).



                                                  17
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 18 of 23 PageID 92




   (N.D. Fla. June 9, 2008); see also In re TFT-LCD (Flat Panel) Antitrust Litig., No. C 11-2225

   SI, 2012 WL 149632, at *3 (N.D. Cal. Jan. 18, 2012) (relying on Sacred Heart).

          This is a misreading of Florida law because, as explained above, both Engle and Lance

   involved pragmatic solutions to unique circumstances and neither cites to American Pipe.

   There is no indication that a general rule of class action tolling has been “effectively applied”

   in Florida, as recognized by the District of South Carolina, which explicitly disagreed with

   Scared Heart’s reading of Engle and Lance. See Dineen, 2015 WL 6688040, at *4. While

   Dineen also involved impermissible cross-jurisdictional tolling, the Dineen court nevertheless

   reasoned that Lance and Engle “do not discuss class action tolling or [section] 95.051,” and

   merely “allowed putative class members to file their individual state law claims within a certain

   period following the dissolution of a class action.” Id. Dineen’s reading of Florida law is

   correct and Sacred Heart’s is wrong.

          Another misunderstanding appears to have originated in Raie v. Cheminova, Inc., 336

   F.3d 1278, 1282 (11th Cir. 2003), where the Eleventh Circuit ambiguously stated, without

   citation, “There is no dispute that American Pipe has been followed in Florida state courts.”

   Courts have apparently misconstrued this language to mean that there was no dispute among

   courts that Florida recognized American Pipe tolling. See Barkley v. Pizza Hut of Am., Inc.,

   No. 6:14-CV-376-ORL-37, 2015 WL 5008468, at *3 (M.D. Fla. Aug. 21, 2015) (relying on

   Raie for that proposition); City of St. Petersburg v. Total Containment, Inc., No. 06-20953-

   CIV, 2008 WL 11403203, at *9 (S.D. Fla. Oct. 9, 2008) (same).

          However, based on the trial court record in the Raie case, it appears the Eleventh Circuit

   simply meant that none of the parties in that particular case disputed that American Pipe




                                                  18
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 19 of 23 PageID 93




   applied. See Defendants’ Motion to Dismiss and Supporting Memorandum of Law, Raie v.

   Cheminova, Inc., No. 8:02-cv-1405-T-26TGW (M.D. Fla. Aug. 12, 2002), Dkt. 8; Plaintiffs’

   Memorandum in Opposition to Defendants’ Motion to Dismiss, Raie v. Cheminova, Inc., No.

   8:02-cv-1405-T-26TGW, (M.D. Fla. Sept. 11, 2002), Dkt. 16. Subsequently, the courts in

   Barkley and Total Containment misunderstood this language from Raie to mean that American

   Pipe tolling was recognized in Florida as a matter of law. Instead—as the trial court papers

   make clear—the issue of whether American Pipe applies in Florida was never presented to or

   ruled on by the Eleventh Circuit because the parties did not dispute its application. Moreover,

   the appellants in Raie were not even trying to apply American Pipe in a straightforward

   manner—they were trying to piggyback two simultaneously-pending class actions on top of

   one another, one of which did not even include the wrongful death claim at issue in Raie. 336

   F.3d at 1282–83. Thus, regardless of whether American Pipe applied or not, the appellants’

   claims in Raie were untimely, and any discussion of American Pipe’s threshold application

   was dicta.

          Two outlier decisions applied American Pipe to redundant, parallel state-law claims.

   See Barnebey v. E.F. Hutton & Co., 715 F. Supp. 1512, 1528 (M.D. Fla. 1989) (finding that

   American Pipe applies to “new” state-law securities claims “where the substantive law is

   essentially identical . . . [and] the [previous] class action claims were based on federal

   statutes”); Marquis v. U.S. Sugar Corp., 652 F. Supp. 598, 602 (S.D. Fla. 1987) (“All parties

   agree that plaintiffs’ federal and state antitrust claims are governed by a four year statute of

   limitations. . . . The filing of class allegations in the first complaint tolled the statute of

   limitations for the entire putative class.”). Perhaps under some circumstances, where members




                                                 19
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 20 of 23 PageID 94




   of a former class bring individual federal claims together with substantively-identical state law

   claims, applying American Pipe to both the federal and state law claims does not unfairly

   prejudice the defendant.     Nevertheless, Barneby and Marquis do not reference section

   95.051(2) or comport with the majority of federal decisions. Therefore, they should not be

   followed by this Court.

          Finally, just one court applied American Pipe to federal claims which, in the absence

   of a specific federal statute of limitations, were governed by whichever state statute of

   limitations was most analogous. See Moncevoir Hyppolite v. Gorday, No. 89-1843-CIV-

   NESBITT, 1990 WL 80684, at *10 (S.D. Fla. Mar. 22, 1990). However, Moncevoir Hyppolite

   is distinguishable. “When a federal court borrows a limitations period from state law for use

   in implementing a federal law that does not possess a self-contained statute of limitations, the

   court is nonetheless applying federal law.” Harrison v. Digital Health Plan, 183 F.3d 1235,

   1238 (11th Cir. 1999) (emphasis added). Thus, borrowing a state-law limitations period for a

   federal claim while simultaneously rejecting state-law tolling principles that contradict

   American Pipe may be justifiable in certain situations, although some courts would disagree.8



   8
     Compare Cory D. ex rel. Diane D. v. Burke Cty. Sch. Dist., 285 F.3d 1294, 1300 (11th Cir.
   2002) (“A federal court adopting a state's statute of limitations ordinarily gives effect to that
   state's tolling provisions. The tolling provisions, however, will not apply when such
   application defeats the goals of the federal law at issue.” (internal citation omitted)), with Wade
   v. Danek Med., Inc., 182 F.3d 281, 289 (4th Cir. 1999) (“[I]n any case in which a state statute
   of limitations applies—whether because it is ‘borrowed’ in a federal question action or because
   it applies under Erie in a diversity action—the state's accompanying rule regarding equitable
   tolling should also apply.”). It should be noted, however, that section 95.051(2) is not so much
   a tolling provision as an “anti-tolling” provision. In Cory D., the Eleventh Circuit rejected a
   state-law tolling rule that would have saved an otherwise time-barred federal claim because
   tolling would have been inconsistent with the federal policy behind the claim; avoiding
   protracted litigation. 285 F.3d at 1300-01. The logic of Cory D. might not apply in reverse.



                                                   20
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 21 of 23 PageID 95




   Regardless, Plaintiffs have only alleged state-law claims, so the rationale of Moncevoir

   Hyppolite does not apply.

           In sum, none of the cases Plaintiffs cited in the Curd Action in response to Mosaic’s

   statute of limitations defense stand for the proposition that Florida recognizes American Pipe

   tolling. Therefore, consistent with the majority of federal courts and at least three Florida

   Supreme Court decisions, this Court should hold that the plain language of section 95.051(2)

   bars class action tolling in Florida.

                                           CONCLUSION

           It is difficult to imagine any statutory directive clearer than, “[n]o disability or other

   reason shall toll the running of any statute of limitations except those specified in this

   section, s. 95.091, the Florida Probate Code, or the Florida Guardianship Law.” § 95.051(2)

   (emphasis added). Unsurprisingly, the majority of courts that have construed section 95.051(2)

   have sided with Mosaic directly or indirectly by holding that (a) the tolling exceptions in

   section 95.051(2) are exclusive, or (b) section 95.051(2) flatly precludes American Pipe

   tolling. This Court and the only federal circuit courts that have directly confronted the issue

   have held that section 95.051(2) means what it says and says what it means: Any tolling rule

   not specifically enumerated in the statute, including the rule announced in American Pipe, is

   barred under Florida law.9 Moreover, the most recent Florida Supreme Court decisions to have


   9
     See Senger Bros. Nursery, 184 F.R.D. at 682 (“American Pipe and Crown did not involve a
   claim brought in federal court on diversity of citizenship.”); see also Adams 529 F. App'x at
   100 (“Florida does not allow tolling during the pendency of class action lawsuits no matter
   where they are filed.”); In re Vitamins Antitrust Litig., 183 F. App'x at 2 (“The Florida
   legislature has enumerated eight scenarios in which the applicable statute of limitations is
   tolled, and a pending class action is not one of them.”).




                                                  21
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 22 of 23 PageID 96




   addressed the plain language of the statute have also emphasized that section 95.051(2)

   “delineates an exclusive list of conditions that can ‘toll’ the running of the statute of

   limitations,” and that section 95.051(2) “specifically precludes application of any tolling

   provision not specifically provided therein.”10        Finally, the U.S. Supreme Court has

   underscored that tolling cannot exist where a statute or a rule evinces “a clear intent to preclude

   tolling,” and courts may not disregard the plain import of a statute or rule to hold otherwise.11

             Simply put, this Court should concretely side with a majority of decisions, reject the

   erroneous minority, and hold that section 95.051(2) prohibits American Pipe tolling under

   Florida law. Accordingly, Mosaic respectfully requests this Court to enter an order dismissing

   Plaintiffs’ Complaint with prejudice.

                         (Attorney’s Signature Appears on Following Page)




   10
      Morsani, 790 So. 2d at 1075 (emphasis added); Hearndon 767 So. 2d at 1185 (emphasis
   added); see also Larson & Larson, P.A., 22 So. 3d at 46 (“[I]n the absence of a specific
   statutory authorization for doing so, we are precluded from tolling the statute of limitations
   based on the continuous representation doctrine.”).
   11
        Nutraceutical Corp., 139 S. Ct. at 714.



                                                   22
Case 8:19-cv-01225-MSS-AEP Document 8 Filed 05/31/19 Page 23 of 23 PageID 97




   May 31, 2019                                          Respectfully submitted,

                                                           /s/David Weinstein
                                                           David B. Weinstein (FBN 604410)
                                                           E-mail: weinsteind@gtlaw.com
                                                           Christopher Torres (FBN 0716731)
                                                           E-mail: torresch@gtlaw.com
                                                           Ryan T. Hopper (FBN 0107347)
                                                           E-mail: hopperr@gtlaw.com
                                                           Vitaliy Kats (FBN 118748)
                                                           E-mail: katsv@gtlaw.com
                                                           GREENBERG TRAURIG, PA
                                                           101 E. Kennedy Blvd., Suite 1900
                                                           Tampa, FL 33602
                                                           Telephone: (813) 318-5700
                                                           Facsimile: (813) 318-5900
                                                           Secondary Email: thomasm@gtlaw.com;
                                                           FLService@gtlaw.com

                                    CERTIFICATE OF SERVICE

             I certify that on May 31, 2019, I electronically filed the foregoing with the Clerk of the

   Court by using the CM/ECF system, which will send a notice of electronic filing to counsel of

   record.

                                                                   s/ David Weinstein
                                                                   Attorney



   ACTIVE 43428965




                                                    23
